EXHIBIT 10.9 Execution Version CREDIT AGREEMENT dated as of March 29, 2007 among PLUM POINT ENERGY ASSOCIATES, LLC, as Borrower THE LENDERS PARTY HERETO FROM TIME TO TIME AMBAC ASSURANCE CORPORATION, as Loan Insurer THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and Issuing Bank THE BANK OF NEW YORK, as Collateral Agent and RBS SECURITIES CORPORATION, as Sole Lead Arranger and Sole Lead Bookrunner Construction, Term and Liquidity Financing for the Plum Point Energy Station, an approximately 665 MW coal-fired power generation facility to be located in Osceola, Arkansas TABLE OF CONTENTS ARTICLE I. Definitions SECTION 1.01. Defined Terms 1 SECTION 1.02. Terms Generally 54 SECTION 1.03. Classification of Loans and Borrowings 55 ARTICLE II. The Credits SECTION 2.01. Commitments 56 SECTION 2.02. Loans 57 SECTION 2.03. Borrowing Procedure 59 SECTION 2.04. Repayment of Loans; Evidence of Debt 60 SECTION 2.05. Fees 61 SECTION 2.06. Interest on Loans 63 SECTION 2.07. Default Interest 63 SECTION 2.08. Alternate Rate of Interest 63 SECTION 2.09. Termination and Reduction of Commitments 64 SECTION 2.10. Conversion and Continuation of Borrowings 65 SECTION 2.11. Repayment of Term Borrowings and Backstop LC Borrowings 66 SECTION 2.12. Prepayment 67 SECTION 2.13. Mandatory Prepayments and Reductions of Revolving Credit Commitments 68 SECTION 2.14. Reserve Requirements; Change in Circumstances 70 SECTION 2.15. Change in Legality 71 SECTION 2.16. Indemnity 72 SECTION 2.17. Pro Rata Treatment 72 SECTION 2.18. Sharing of Setoffs 73 SECTION 2.19. Payments 73 SECTION 2.20. Taxes 74 SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 75 SECTION 2.22. Revolving Letters of Credit 76 SECTION 2.23. Backstop Letter of Credit 82 SECTION 2.24. Revolving Credit Facility Extension 88 ARTICLE III. Representations and Warranties SECTION 3.01. Organization; Powers; Corporate Structure 89 i SECTION 3.02. Authorization; No Conflicts 90 SECTION 3.03. Enforceability; No Amendments 90 SECTION 3.04. Governmental Approvals 91 SECTION 3.05. No Material Adverse Change 91 SECTION 3.06. Title to Properties; Possession Under Leases; Real Estate Matters 91 SECTION 3.07. Compliance with Laws 92 SECTION 3.08. Federal Reserve Regulations 93 SECTION 3.09. Investment Company Act 93 SECTION 3.10. Employee Benefit Plans 93 SECTION 3.11. Business, Debt, Contracts, Joint Ventures; Separateness 93 SECTION 3.12. Permits 94 SECTION 3.13. Environmental Matters 95 SECTION 3.14. Litigation 96 SECTION 3.15. Labor Disputes 96 SECTION 3.16. Project Contracts 96 SECTION 3.17. Taxes 97 SECTION 3.18. Energy Regulation 97 SECTION 3.19. Construction Budget; Construction Schedule; Projections 97 SECTION 3.20. Financial Statements 97 SECTION 3.21. No Default 97 SECTION 3.22. Offices, Location of Collateral 98 SECTION 3.23. Intellectual Property 98 SECTION 3.24. Collateral 98 SECTION 3.25. Sufficiency of Project Contracts 99 SECTION 3.26. Utilities; Fuel Supply 99 SECTION 3.27. Interconnection Facilities 99 SECTION 3.28. Disclosure 99 SECTION 3.29. Solvency SECTION 3.30. Insurance SECTION 3.31. Foreign Assets Control Regulations, Etc. ARTICLE IV. Conditions of Lending SECTION 4.01. Closing Date; First Borrowing SECTION 4.02. Borrowings of Construction Loans SECTION 4.03. All Borrowings SECTION 4.04. Term-Conversion ARTICLE V. Affirmative Covenants ii SECTION 5.01. Use of Proceeds and Operating Revenues SECTION 5.02. Warranty of Title SECTION 5.03. Notices SECTION 5.04. Financial Statements SECTION 5.05. Books, Records, Access SECTION 5.06. Compliance with Laws. SECTION 5.07. Existence; Construction of Project SECTION 5.08. Delivery of Certain Project Contracts SECTION 5.09. Operation of Project; Annual Operating Budget; Annual Operating Report SECTION 5.10. Preservation of Rights; Further Assurances; Excess Cash Flow; Consents SECTION 5.11. Maintenance of Insurance SECTION 5.12. Taxes, Other Government Charges and Utility Charges SECTION 5.13. Event of Eminent Domain SECTION 5.14. Interest Rate Protection SECTION 5.15. Independent Engineer SECTION 5.16. Energy Regulation SECTION 5.17. Separate Existence SECTION 5.18. Maintain Ratings SECTION 5.19. Mandatory Tender ARTICLE VI. Negative Covenants SECTION 6.01. Contingent Liabilities SECTION 6.02. Limitations on Liens SECTION 6.03. Debt SECTION 6.04. Restricted Payments SECTION 6.05. Sale or Lease of Assets SECTION 6.06. Activities SECTION 6.07. Pre-payments, Redemptions and Repurchases of Debt SECTION 6.08. Creation or Formation of Subsidiaries SECTION 6.09. Dissolution; Mergers and Consolidations; Organizational Documents SECTION 6.10. Lease Transactions SECTION 6.11. Investments SECTION 6.12. Transactions With Affiliates SECTION 6.13. Regulations SECTION 6.14. ERISA SECTION 6.15. Partnerships, Etc SECTION 6.16. Speculative Transactions SECTION 6.17. Capital Expenditures SECTION 6.18. Amendments of Project Contracts and Debt Documents iii SECTION 6.19. Name and Location; Fiscal Year SECTION 6.20. Use of Project Site SECTION 6.21. Assignment; Creditworthy SECTION 6.22. Abandonment of Project SECTION 6.23. Hazardous Substances SECTION 6.24. Additional Project Contracts ARTICLE VII. Events of Default SECTION 7.01. Events of Default SECTION 7.02. Remedies SECTION 7.03. Cumulative Remedies ARTICLE VIII. The Agents and the Arranger SECTION 8.01. Appointment SECTION 8.02. Right and Powers SECTION 8.03. Duties, Responsibilities and Obligations SECTION 8.04. Reliance SECTION 8.05. Sub-Agents SECTION 8.06. Resignation SECTION 8.07. Arranger and Sole Bookrunner SECTION 8.08. Independent Credit Analysis SECTION 8.09. Withholding SECTION 8.10. Collateral Agent ARTICLE IX. Miscellaneous SECTION 9.01. Notices SECTION 9.02. Survival of Agreement SECTION 9.03. Binding Effect SECTION 9.04. Successors and Assigns SECTION 9.05. Expenses; Indemnity SECTION 9.06. Right of Setoff SECTION 9.07. APPLICABLE LAW SECTION 9.08. Waivers; Amendment SECTION 9.09. Interest Rate Limitation SECTION 9.10. Entire Agreement SECTION 9.11. WAIVER OF JURY TRIAL SECTION 9.12. Severability SECTION 9.13. Counterparts SECTION 9.14. Headings SECTION 9.15. Jurisdiction; Consent to Service of Process iv SECTION 9.16. Confidentiality SECTION 9.17. Collateral Agency Agreement SECTION 9.18. Borrower Voting SECTION 9.19. Scope of Liability SECTION 9.20. Patriot Act ARTICLE X. Controlling Party Agreements SECTION 10.01. Voting Rights SECTION 10.02. Other Matters SECTION 10.03. Return of Loan Insurance Policy and DSR Surety Appendices: Appendix A-1 Construction Loan Commitments Appendix A-2 Term Loan Commitments Appendix A-3 Revolving Commitments Appendix A-4 Backstop LC Commitments Appendix B Notice Addresses Exhibits: Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and Acceptance Exhibit C-1 Form of Borrowing Request Exhibit C-2 Form of Term-Conversion Borrowing Request Exhibit C-3 Form of Request for Revolving Letter of Credit Exhibit C-4 Form of Request for Backstop Letter of Credit Exhibit D-1 List of Closing Date Consents Exhibit D-2 Form of Acknowledgment Letter Exhibit D-3 Form of Third Party Consent Exhibit E Form of Progress Report Exhibit F Form of Security Agreement Exhibit G Form of Pledge Agreement Exhibit H Form of Mortgage Exhibit I Form of Non-Bank Certificate Exhibit J Form of Certificate of Insurance Consultant Exhibit K-1 Form of Initial Credit Event Certificate of Independent Engineer Exhibit K-2 Form of Credit Event Certificate of Independent Engineer Exhibit L Form of Construction Budget Exhibit M Form of Construction Schedule Exhibit N Form of Base Case Projections Exhibit O Form of Construction Loan Note Exhibit P Form of Term Note Exhibit Q Form of Revolving Credit Note Exhibit R Form of Backstop LC Note Exhibit S-1 Form of Backstop Letter of Credit (Credit Suisse) Exhibit S-2 Form of Backstop Letter of Credit (Trustee) Exhibit T Form of Revolving Letter of Credit v Schedules: Schedule 1.01(a) Excluded Collateral Schedule 1.01(b) Mortgaged Properties Schedule 2.11(b) Term Loan Amortization Schedule Schedule 2.11(c) Backstop LC Loan Amortization Schedule Schedule 3.12 Permits Schedule 3.13 Hazardous Substances Schedule 3.14 Litigation Schedule 3.16 Contracts Schedule 3.24 Collateral Schedule 4.01(y) Permitted Debt Schedule 4.02(d) Legal Opinions Schedule 5.11 Required Insurance Schedule 6.12 Affiliate Transactions vi This CREDIT AGREEMENT, dated as of March 29, 2007 (this “Agreement”), is entered into by and among PLUM POINT ENERGY ASSOCIATES, LLC, a Delaware limited liability company (the “Borrower”), the LENDERS from time to time party hereto, AMBAC ASSURANCE CORPORATION, as the Loan Insurer, THE ROYAL BANK OF SCOTLAND PLC, as administrative agent for the Lenders (in such capacity, the “Administrative Agent”), THE BANK OF NEW YORK,not in its individual capacity but solelyas collateral agent for the Secured Parties (in such capacity, the “Collateral Agent”), THE ROYAL BANK OF SCOTLAND PLC, as Issuing Bank, and RBS SECURITIES CORPORATION, as sole bookrunner (in such capacity, the “Sole Bookrunner”) and as sole lead arranger (in such capacity, the “Arranger”). RECITALS A. The Borrower is developing, constructing, installing and financing the Project referred to herein and, in connection therewith, the Borrower has requested that the Lenders provide the credit facilities described herein. B. The Lenders are willing to provide such credit facilities upon the terms and subject to the conditions set forth herein and in the other Credit Documents. C. The Loan Insurer is guaranteeing the payment of certain of the Borrower’s obligations in respect of such credit facilities pursuant to the terms of the Loan Insurance Policy. AGREEMENT ARTICLE I. Definitions SECTION 1.01.Defined Terms. As used in this Agreement, the following terms shall have the meanings specified below: “Abandon” shall mean: (a) the suspension for more than thirty (30) consecutive days (as such period may be extended on a day-for-day basis corresponding with the occurrence and continuance of any event of force majeure under the EPC Contract or other event which is not caused by or due to the fault of the Borrower under the EPC Contract so long as the Borrower is diligently proceeding to mitigate the consequences of such event) of all or substantially all of the construction of the Project (other than by reason of the occurrence of an Event of Loss or Event of Eminent Domain); (b) the suspension for more than forty-five (45) consecutive days (as such period may be extended on a day-for-day basis corresponding with the occurrence and continuance of any event of force majeure under a Project Contract (as defined in the relevant Project Contract) or other event which is not caused by or due to the fault of the Borrower under a Project Contract so long as the Borrower is diligently proceeding to mitigate the consequences of such event) of all or substantially all of the operation of the Project (other than by reason of the occurrence of an Event of Loss or Event of Eminent Domain); or 1 (c) the announcement by the Borrower of a decision to permanently cease construction or operation of the Project, retire the Project or vote its interests in the Project to retire the Project in accordance with Section 2.3 of the Participation Agreement. “ABR” shall, when used in reference to any Loan or Borrowing, refer to whether such Loan or Loans, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Acceptable Credit Provider” shall mean a bank or trust company authorized to engage in the banking business having a combined capital and surplus of at least $500,000,000 or the equivalent thereof whose long-term unsecured debt is rated “AA-” or higher by S&P and “Aa3” or higher by Moody’s; provided if any of such rating agencies are no longer in business or are no longer rating unsecured debt of banks or trust companies, such bank or trust company shall have a comparable rating of another nationally recognized rating service. “Acceptable Sponsor Support Letter of Credit Provider” shall mean a bank or trust company authorized to engage in the banking business having a combined capital and surplus of at least $500,000,000 or the equivalent thereof whose long-term unsecured debt is rated (a) if the Sponsor Support Letter of Credit is issued by WestLB AG, New York Branch under that certain Revolving Credit Agreement, dated December 1, 2005, among WestLB AG, New York Branch, LS Power Equity Partners, L.P. and LS Power Equity Partners PIE, L.P. and an Affiliate of the Sponsor (other than Dynegy or any of its Affiliates) is the account party, “A-” or higher by S&P and “A3” or higher by Moody’s, (b) if the Borrower is an Affiliate or direct or indirect subsidiary of Dynegy or any of its subsidiaries, “AA-” or higher by S&P and “Aa3” or higher by Moody’s or (c) otherwise, “A+” or higher by S&P and “A1” or higher by Moody’s; provided if any of such rating agencies are no longer in business or are no longer rating unsecured debt of banks or trust companies, such bank or trust company shall have a comparable rating of another nationally recognized rating service. “Acceptance Tests” shall mean all performance and guarantee related tests to be performed under and in accordance with the EPC Contract, including, without limitation, the “Acceptance Tests”, “Availability Tests”, “Reliability Tests”, “Final Completion Test” and “Sound Level Test” (each as defined in the EPC Contract). “Additional Project Contracts” shall mean any material contracts or agreements related to the construction, testing, operation, maintenance, repairs or improvement of the Project, the sale of power from the Project, supply or transportation of fuel to the Project or the lease or ownership of the Site, in each case, either entered into by the Borrower and any other person, or assigned to the Borrower, subsequent to the Closing Date (other than Project Contracts, without regard to clause (n) of the definition of such term); provided, however, that such contract or agreement shall not constitute an Additional Project Contract if (a) it is (i) entered into by the Borrower in the ordinary course of business in connection with the furnishing of goods or the performance of services and the costs thereof are reimbursable costs to the Borrower under each of the Power Purchase Agreements or (ii) entered into under emergency circumstances requiring immediate action to resume or maintain operation of the Project in accordance with Prudent Utility Practices, (b) it can be readily replaced by other contracts or agreements having substantially similar terms and conditions without material cost or materially burdensome conditions to the Borrower, (c) it commits the Borrower to spend less than $2,000,000 individually within any given fiscal year or $5,000,000 within any given fiscal year when taken together with all other agreements which would be Additional Project Contracts but for the operation of this proviso, (d) it is entered into by the Project Manager (on behalf of the Borrower and the Co-Participants), and not the Borrower, in accordance with the terms of the Participation Agreement or (e) the Borrower is expressly permitted pursuant to the terms of this Agreement to enter into such contract or agreement (including the Shared Facilities Agreements and the contracts and agreements referred to in Section 6.24(a)). 2 “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any Interest Period, an interest rate per annum equal to the product of (a) the LIBO Rate in effect for such Interest Period and (b) Statutory Reserves. “Administrative Agent” shall have the meaning assigned to such term in the preamble. “Administrative Agent Fee” shall have the meaning assigned to such term in Section 2.05(b). “Administrative Questionnaire” shall mean an Administrative Questionnaire in the form of Exhibit A, or such other form as may be supplied from time to time by the Administrative Agent. “Affiliate” shall mean, when used with respect to a specified person, another person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the person specified; provided, however, that, for purposes of Section 6.12, the term “Affiliate” shall also include any person that directly or indirectly owns 10% or more of any class of Equity Interests of the person specified or that is an officer or director of the person specified. “Agents” shall have the meaning assigned to such term in Article VIII. “Aggregate Backstop LC Credit Exposure” shall mean the aggregate amount of the Backstop LC Lenders’ Backstop LC Credit Exposures. “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures. “Agreement” shall have the meaning assigned to such term in the preamble. “Alternate Base Rate” shall mean, for any day, a rate per annum equal to the greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective as of the opening of business on the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. 3 “Annual Operating Budget” shall have the meaning assigned to such term in Section 5.09(b). “Applicable Margin” shall mean, for any day, (a) with respect to each ABR Loan, a rate per annum equal to 0%, and (b) with respect to each Eurodollar Loan, a rate per annum equal to 0.35%. “Applicable Permit” shall mean at any time any Permit that is (a) necessary to be obtained by or on behalf of the Borrower or the Project at such time in light of the stage of development, construction or operation of the Project to enable the Borrower to construct, test, operate, maintain, repair, own its interest in, control or use the Project as contemplated by the Operative Documents, sell electricity from the Project, enter into any Operative Document or consummate and/or perform any transaction or obligation contemplated hereby or thereby, including, without limitation, all environmental, regulatory and other permits and approvals, (b) necessary so that none of the Administrative Agent, the Arranger, the Collateral Agent, the Issuing Bank, the Loan Insurer or any other Secured Party nor any Affiliate of any of them may be deemed by any Governmental Authority to be subject to regulation under the FPA or PUHCA 2005 or under any state laws or regulations respecting the rates of, or the financial or organizational regulation of, electric utilities solely as a result of the Borrower’s construction, ownership, operation or control of the Project or the sale of electricity therefrom, or necessary for any transfer of Control in the Borrower or any entity upstream from the Borrower, pursuant to the FPA and applicable state laws, or (c) listed as such on Schedule 3.12. “AR PSC” shall mean the Arkansas Public Service Commission and its successors. “Arranger” shall have the meaning assigned to such term in the preamble. “Asset Sale” shall mean the sale, lease, sub-lease, sale and leaseback, assignment, conveyance, transfer, issuance or other disposition (by way of merger, casualty, condemnation or otherwise) by the Borrower to any person of any assets of the Borrower, including Equity Interests of any person, other than: (a) inventory, obsolete or worn out assets, scrap and Permitted Investments, in each case disposed of in the ordinary course of business; (b) any asset sale or series of related asset sales having a fair market value not in excess of $500,000; (c) any sales of energy and capacity products pursuant to Power Purchase Agreements (other than, in the case of this clause (c), any such sale when payments are made more than 60 days in advance of the date such payments are due thereunder for capacity and/or energy); and 4 (d) any Excluded Collateral. “Asset Sale Proceeds Sub-Account” shall have the meaning assigned to such term in the Depositary Agreement. “Assignment and Acceptance” shall mean an assignment and acceptance entered into by a Lender and an assignee (with the consent of any person whose consent is required pursuant to the terms of this Agreement), and accepted by the Administrative Agent, in the form of Exhibit B or such other form as shall be approved by the Administrative Agent. “Available Construction Loan Commitment” means (a) at any time during the Construction Loan Availability Period, the aggregate Construction Loan Commitments at such time minus the aggregate principal amount of all Construction Loans outstanding at such time and (b) at any time after the Construction Loan Availability Period, zero. “Backstop LC Borrowing” shall mean a Borrowing composed of Backstop LC Loans. “Backstop LC Commitment” shall mean, with respect to each Backstop LC Lender, the commitment, if any, of such Backstop LC Lender to make Backstop LC Loans (and to acquire participations in each Backstop Letter of Credit) hereunder as set forth on Appendix A-4 or in the Assignment and Acceptance pursuant to which such Backstop LC Lender assumed its Backstop LC Commitment, as applicable, as the same may be reduced from time to time in accordance with the terms hereof. “Backstop LC Credit Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn amount of the Backstop Letters of Credit at such time and (b) the aggregate amount of all Backstop LC Disbursements that have not been reimbursed at such time. The Backstop LC Credit Exposure of any Backstop LC Lender at any time shall equal its Pro Rata Percentage of the aggregate Backstop LC Credit Exposure at such time. “Backstop LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank pursuant to any of the Backstop Letters of Credit. “Backstop LC Facility” shall mean the Backstop LC Commitments and the extensions of credit thereunder. “Backstop LC Facility Commitment Availability Period” shall mean the period from the Closing Date to the date which is the fifth (5th) Business Day prior to the fifth (5th) anniversary of the Closing Date. “Backstop LC Fee Payment Date” shall have the meaning assigned to such term in Section 2.05(d)(i). “Backstop LC Lender” shall mean a Backstop LC Lender with a Backstop LC Commitment or an outstanding Backstop LC Loan. 5 “Backstop LC Loans” shall mean the loans made by the Backstop LC Lenders to the Borrower pursuant to Section 2.02(f). “Backstop LC Maturity Date” shall mean the seventeenth (17th) anniversary of the Closing Date or, if earlier, (a) the date of the acceleration of the Obligations upon and during the occurrence and continuance of an Event of Default, and (b) if no Backstop LC Loans are outstanding on the fifth (5th) anniversary of the Closing Date, the fifth (5th) anniversary of the Closing Date. “Backstop LC Participation Fee” shall have the meaning assigned to such term in Section 2.05(d)(i). “Backstop Letter of Credit” shall mean (a) on the Closing Date, the letter of credit issued by the Issuing Bank under the Backstop LC Facility to Credit Suisse, in the form attached hereto as Exhibit S-1, as contemplated by the Pay-off Agreement and (b) thereafter and as a replacement for the letter of credit referred to in clause (a) and as contemplated by the Mandatory Tender, the letter of credit issued by the Issuing Bank under the Backstop LC Facility to the Trustee, in the form attached hereto as Exhibit S-2. “Bankruptcy Event” shall be deemed to occur, with respect to any person, if that person shall institute a voluntary case seeking liquidation or reorganization under the Bankruptcy Law, or shall consent to the institution of an involuntary case thereunder against it; or such person shall file a petition or shall otherwise institute any similar proceeding under any other applicable Federal or state law, or shall consent thereto; or such person shall apply for the appointment, or by consent or acquiescence there shall be an appointment, of a receiver, liquidator, sequestrator, trustee or other officer or custodian with similar powers for itself or any substantial part of its property or assets; or such person shall make an assignment for the benefit of its creditors; or such person shall become insolvent, or admit in writing its inability or unwillingness to pay its debts generally as they become due; or if an involuntary case shall be commenced seeking liquidation or reorganization of such person under the Bankruptcy Law or any similar proceedings shall be commenced against such person under any other applicable Federal or state law and (i) the petition commencing the involuntary case is not timely controverted, (ii) the petition commencing the involuntary case is not dismissed within sixty (60) days of its filing, (iii) an interim trustee is appointed to take possession of all or a portion of the property, and/or to operate all or any part of the business, of such person and such appointment is not vacated within sixty (60) days, or (iv) an order for relief shall have been issued or entered therein; or a decree or order of a court having jurisdiction in the premises for the appointment of a receiver, liquidator, sequestrator, trustee or other officer having similar powers, of such person or all or a part of its property shall have been entered; or any other similar relief shall be granted against such person under any applicable federal or state law. “Bankruptcy Law” shall mean Title 11, United States Code, and any other state or federal insolvency, reorganization, moratorium or similar law for the relief of debtors, or any successor statute. 6 “Base Case Projections” shall mean a projection of the Borrower’s operating results for the Project over a period commencing on March 1, 2007 and ending no sooner than December 31, 2040, which projections are attached in the form of Exhibit N hereto. “Benefit Plan” shall mean any employee pension benefit plan (other than a Multiemployer Plan) that is a defined benefit plan, as defined in Section 3(3) of ERISA, and that is subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or Section 307 of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan were terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA. “BNSF” shall mean BNSF Railway Company, a Delaware corporation. “Board” shall mean the Board of Governors of the Federal Reserve System of the United States of America. “Bond Indenture” shall mean (a) the Trust Indenture, dated as of April 1, 2006, between the City, as issuer, and the Trustee, and (b) any trust indenture between the City, as issuer, and the applicable trustee, pursuant to which the City will issue tax-exempt bonds pursuant to a Permitted Tax-Exempt Bond Refinancing (which indenture shall be in form and substance reasonably satisfactory to the Controlling Party). “Bond Loan Agreement” shall mean (a) the Loan Agreement, dated as of April 1, 2006, between the Borrower and the City and (b) any loan agreement between the City and the Borrower, pursuant to which the City will on-lend to the Borrower the proceeds of the Tax-Exempt Bond Offering consummated pursuant to a Permitted Tax-Exempt Bond Refinancing to the Borrower. “Borrower” shall have the meaning assigned to such term in the preamble. “Borrowing” shall mean Loans of the same Class and Type made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect. “Borrowing Request” shall mean a request by the Borrower in accordance with the terms of Section 2.03 and substantially in the form of Exhibit C-1 or C-2 (as applicable). “Breakage Event” shall have the meaning assigned to such term in Section 2.16. “Business Day” shall mean any day other than a Saturday, Sunday or day on which commercial banks in New York City are authorized or required by law to close; provided, however, that when used in connection with a Eurodollar Loan (including with respect to all notices and determinations in connection therewith and any payments of principal, interest or other amounts thereon), the term “Business Day” shall also exclude any day on which banks are not open for dealings in dollar deposits in the London interbank market. 7 “Call Premium” shall mean, with respect to any applicable prepayment under Section 2.12(a) an amount equal to 1.00% of the aggregate principal amount of such prepayment. “Capital Expenditures” shall mean, for any period, the aggregate of all expenditures of the Borrower during such period determined on a consolidated basis and without duplication that, in accordance with GAAP, are or should be included in “purchase of property and equipment” or similar items reflected in the statement of cash flows of the Borrower, but excluding to the extent they would otherwise be included: (a) expenditures made in connection with the replacement, substitution, restoration or repair of property to the extent financed with (i) Insurance Proceeds paid to the Borrower on account of the Event of Loss in respect of the property being replaced, restored or repaired or (ii) Eminent Domain Proceeds paid to the Borrower on account of an Event of Eminent Domain, in each case in accordance with the terms of the Credit Documents; (b) payments under Capital Lease Obligations to the extent such Capital Lease Obligations are permitted under the terms of the Credit Documents; (c) the purchase of plant, property or equipment to the extent financed (directly or indirectly) with the proceeds of cash equity contributions received by the Borrower from the Pledgor prior to the consummation of such purchase, which cash equity contributions have been contributed by the Pledgor specifically for the purpose of the purchase of such plant, property or equipment; and (d) O&M Costs. “Capital Lease Obligations” of any person shall mean the obligations of such person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such person under GAAP, and the amount of such obligations at any time shall be the capitalized amount thereof at such time determined in accordance with GAAP. “Change in Law” shall mean (a) the adoption of any law, rule or regulation after the date of this Agreement, (b) any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after the date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or, for purposes of Section 2.14, by any lending office of such Lender or Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date of this Agreement. A “Change of Control” shall be deemed to have occurred if any of the following events occurs: (a) the Sponsor, United States Power Fund II, L.P., USPFII Institutional Fund, LP and Dynegy shall collectively fail to own, directly or indirectly, beneficially and of record, at least 50% of the Equity Interests in the Borrower, (b) from and after the consummation of the transactions contemplated by the Plan of Merger, Contribution and Sale Agreement dated as of September 14, 2006 among LS Power Associates, L.P., LS Power Partners, L.P., LS Power Equity Partners, L.P., LS Power Equity Partners PIE I, L.P., LSP Gen Investors, L.P. (collectively the “LS Entities”), Dynegy, Dynegy Acquisition Inc. (“New Dynegy”) and Falcon Merger Sub Co. (“Merger Sub”), such transactions to include (i) Merger Sub’s merger with and into Dynegy and Dynegy becoming a wholly owned subsidiary of New Dynegy; (ii) the LS Entities’ contribution of certain interests in power generation entities (including the Project) to New Dynegy in exchange for certain shares of New Dynegy stock and certain notes to be issued by New Dynegy; and (iii) the LS Entities’ sale of LSP Kendall Holding, LLC and LSP Kendall Blocker, Inc. to New Dynegy (collectively, the “Dynegy Transaction”), New Dynegy, Dynegy or any of its subsidiaries shall collectively own, directly or indirectly, Equity Interests in the Borrower representing more Equity Interests in the Borrower than New Dynegy, Dynegy or such subsidiaries collectively owned on the date of the consummation of the Dynegy Transaction, (c) any person shall own, directly or indirectly, more than the Attributed Member Percentage in the Borrower as of the date of such event; provided that any such event shall not be a Change of Control if (1) any person (and its Affiliates) aggregate direct and indirect ownership percentage in the Borrower changes solely by operation of the provisions of Section 9.1 of the Limited Liability Company Agreement of the Pledgor dated as of March 14, 2006 in effect as of the date hereof, (2) (A) the Borrower receives a Ratings Reaffirmation prior to such event and (B) such event, and the resulting limited liability company structure of the Borrower, complies with S&P’s and Moody’s (if Moody’s shall have rated the Facilities) then in effect criteria and guidelines with respect to separateness and bankruptcy-remoteness (including, as of the date hereof, the criteria and guidelines set forth in Standard & Poor’s, Structured Finance, Legal Criteria for U.S. Structured Finance Transactions, Chapter 3, published in October 2006) or (3) S&P and Moody’s (if Moody’s shall have rated the Facilities) shall have delivered a written confirmation prior to such event that the credit ratings assigned by S&P and Moody’s (if Moody’s shall have rated the Facilities) to the Debt of the Borrower hereunder, under the Tax-Exempt Bonds and under any other Debt insured or guaranteed by the Loan Insurer under any of the Insurance Policies shall be at least BBB- (with a stable outlook) in the case of S&P and Baa3 (with a stable outlook) in the case of Moody’s after giving effect to the occurrence of such proposed event and all transactions related thereto (and without giving effect to any of the Insurance Policies). “Attributed Member Percentage” as used herein shall equal, as of the date of such event, the aggregate direct and indirect ownership percentage of the LS Entities (and its Affiliates) in the Borrower when calculated based on the flip structure and distribution provisions contained in Section 9.1 of the Limited Liability Company Agreement of the Pledgor dated as of March 14, 2006 in effect as of the date hereof. 8 “Charges” shall have the meaning assigned to such term in Section 9.09. “City” shall mean the City of Osceola, Arkansas. “Class” shall, when used in reference to any Loan or Borrowing, refer to whether such Loan, or the Loans comprising such Borrowing, are Backstop LC Loans, Construction Loans, Revolving Loans or Term Loans and, when used in reference to any Commitment, refers to whether such Commitment is a Backstop LC Commitment, Construction Loan Commitment, Revolving Credit Commitment or Term Loan Commitment. 9 “Closing Date” shall mean the date on or before April 2, 2007 on which each of the conditions set forth in Section 4.01 below has been satisfied or waived and the initial Construction Loans are made and the initial Backstop Letter of Credit is issued. “Coal Transportation Agreement” shall mean the Coal Transportation Contract BNSF-C-12469, dated as of December 9, 2005, between the Borrower and BNSF. “Collateral” shall mean the Equity Interests in and all property and assets of the Borrower (other than any property and assets which are specifically excluded from the Collateral pursuant to the Collateral Documents, including, from and after the disposition thereof, any Excluded Collateral), now owned or hereinafter acquired. “Collateral Agency Agreement” shall mean that certain Collateral Agency and Intercreditor Agreement, dated as of the date hereof, by and among the Borrower, the Pledgor, the Administrative Agent, the Issuing Bank, the Loan Insurer, the Collateral Agent and the other parties thereto from time to time. “Collateral Agent” shall have the meaning assigned to such term in the preamble. “Collateral Agent Fees” shall have the meaning assigned to such term in Section 2.05(c). “Collateral Documents” shall mean the Security Agreement, the Pledge Agreement, the Mortgage, the Consents, the Depositary Agreement, the Collateral Agency Agreement, and any financing statements filed or recorded in connection with the foregoing. “Commercial Operations Date” shall mean the later of (a) the date on which Substantial Completion has occurred and (b) the first “Commercial Operation Date” to occur under any of the Power Purchase Agreements, as certified by the Borrower to the Administrative Agent, the Lenders and the Loan Insurer and as verified by the Independent Engineer. “Commitment” shall mean, with respect to any Lender, such Lender’s Backstop LC Commitment, Construction Loan Commitment, Revolving Credit Commitment and Term Loan Commitment. “Commitment Fee” shall have the meaning assigned to such term in Section 2.05(a). “Commitment Fee Rate” shall mean a rate per annum equal to 0.125%. “Commitment Reduction Premium” shall mean, with respect to any applicable Commitment reduction or termination pursuant to Section 2.09(f), an amount equal to 1.00% of the aggregate principal amount of such Commitment reduction or termination. “Communications” shall have the meaning assigned to such term in Section 9.01. “Completion” shall be deemed to have occurred upon the satisfaction of each the following conditions: 10 (a) all necessary facilities for the transportation and receipt of the appropriate fuels to and by the Project have been completed in accordance with the terms of the applicable Operative Documents; (b) (i) the Commercial Operations Date has occurred and (ii) the Acceptance Tests have been successfully completed as provided in the EPC Contract and Section 5.15 (including delivery of the Preliminary Acceptance Test Results); (c) performance liquidated damages (if any) as provided in the EPC Contract have been paid in full and applied to the prepayment of the Term Loans (to the extent required under Section 3.11 of the Depositary Agreement) or a letter of credit in form and substance reasonably satisfactory to the Controlling Party has been issued on behalf of the EPC Contractor in accordance with the terms of the EPC Contract; (d) all required Sponsor Support Payments have been funded and applied in accordance with the Sponsor Support Agreement; (e) the Administrative Agent and the Loan Insurer have received all Additional Project Contracts then required to have been delivered (together with related Consents in respect of such Additional Project Contracts, provided that if the Borrower is unable to deliver to the Administrative Agent and the Loan Insurer any such Consents despite its commercially reasonable efforts to do so, then the Borrower shall not be obligated to so deliver such Consents); (f) all facilities, authorizations, approvals and permits necessary for the procurement, transportation and discharge of water to the Project and wastewater from the Project have been obtained or completed in accordance with the applicable Operative Documents; (g) necessary interconnection facilities sufficient to transmit all power generated by the Project have been completed in accordance with the Electrical Interconnection Agreement and the other Project Contracts; (h) all environmental, regulatory and other Permits then required for the operation and maintenance of the Project are in place and all applicable appeal and waiting periods have expired; (i) all real estate rights necessary for completion of the foregoing and continued operations of the Project have been obtained (including an A.L.T.A as built survey and title policy endorsement); (j) the EPC Contractor has provided a certified Lien waiver in accordance with Section 10.4(vi) of the EPC Contract (and in the form set forth in Exhibit L or M, as applicable, to the EPC Contract) and the Borrower and EPC Contractor shall have certified such waiver statement as true and correct and complete; (k) all Project Costs (other than punch list items) have been satisfied or paid for, and an amount equal to the Punch List Reserve Amount (as defined in the Depositary Agreement) shall be on deposit in the Construction Account (after giving effect to the withdrawals and transfers from the Construction Account to be made on the Term Period Commencement Date); 11 (l) the Independent Engineer has provided a certificate such that the conditions (a) through (h) and (k) have been met; and (m)the Lenders Debt Service Reserve Account has been funded (whether by cash, a DSR Letter of Credit (as defined in the Depositary Agreement), a Debt Service Reserve Surety or any combination thereof) to its required level as provided in the Depositary Agreement. “Completion Date” shall mean the date on which the Project shall have achieved Completion. “Consents” shall mean (a) each Consent and Agreement specified in Exhibit D-1 (including the “acknowledgment letters” in the form of Exhibit D-2 hereto delivered by the applicable counterparties on or before the Closing Date with respect to any Consent and Agreements entered into prior to the Closing Date) and (b) with respect to any Additional Project Contract, a consent and agreement of each such party to such Additional Project Contract (other than the Borrower), substantially in the form of Exhibit D-3, with such modifications as may be reasonably acceptable to the Controlling Party, to the extent such consent can be obtained by the Borrower using its commercially reasonable efforts. “Construction Account” shall have the meaning assigned to such term in the Depositary Agreement. “Construction Budget” shall have the meaning assigned to such term in Section 4.01(p), which budget is attached in the form of Exhibit L hereto. “Construction Borrowing” shall mean a Borrowing comprised of Construction Loans. “Construction Loan” shall have the meaning assigned to such term in Section 2.01(a). “Construction Loan Availability Period” shall mean the period from the Closing Date to the earlier of (a) full utilization of the aggregate Construction Loan Commitments and (b) the Construction Loan Maturity Date. “Construction Loan Commitment” shall mean, with respect to each Term Lender, the commitment, if any, of such Term Lender to make Construction Loans hereunder as set forth on Appendix A-1 or in the Assignment and Acceptance pursuant to which such Term Lender assumed its Construction Loan Commitment, as applicable, as the same may be reduced from time to time in accordance with the terms hereof. The aggregate amount of the Construction Loan Commitments as of the Closing Date is $700,000,000. “Construction Loan Credit Event” shall have the meaning assigned to such term in Section 4.02. 12 “Construction Loan Maturity Date” shall mean the date that is the earliest to occur of (a) the Term Period Commencement Date, (b) the date of the acceleration of the Obligations upon and during the occurrence and continuance of an Event of Default and (c) the
